Citation Nr: 1232398	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from May 1977 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

The Veteran had noise exposure in service, had a decrease in his right ear hearing acuity in service, and has a chronic right ear hearing loss disability and tinnitus as a result of in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for right ear hearing loss and tinnitus.  Therefore, no further development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or, when the speech recognition scores using the Maryland CNC Test are less than 94 percent.

Analysis

The Veteran in this case alleges that he developed a hearing loss in his right ear and tinnitus as a result of service in the U.S. Army.  A review of the relevant service history reveals that the Veteran served as an infantryman during his military service, and by necessity, would have had exposure to acoustic trauma while on active duty.  At service entrance, he had some hearing loss symptoms in the right ear.  Specifically, it was noted that the Veteran had a 15 decibel pure tone threshold at 500 Hz and a 5 decibel pure tone threshold at 4000 Hz.  This did not prevent the Veteran from entering active duty.  At the time of separation, the Veteran's hearing loss symptoms had increased significantly.  Indeed, testing during his 1980 separation examination revealed pure tone thresholds of 30 decibels at both 500 Hz and 3000 Hz, and 25 decibels at 2000 Hz.  Moreover, there had been a decrease in hearing acuity at other levels, with a 15 decibel pure tone threshold noted at 1000 Hz and 10 decibels noted at 4000 and 6000 Hz.  This was not enough to meet the VA regulatory definition of a hearing loss disability; however, it was a marked decrease from what was noted at service entry.  

The Veteran was afforded a VA examination in July 2008 which noted moderate to severe sensorineural hearing loss bilaterally (within the regulatory definitions of a hearing loss disability for each ear).  See 38 C.F.R. § 3.385.  The Veteran's left ear hearing loss was granted service connection on the basis of this examination and the 1980 exit examination report.  The RO, in granting the left ear, noted that the Veteran had a hearing loss disability for VA purposes at service separation.  With respect to the right ear and tinnitus, however, the RO denied service connection, noting that the examining audiologist determined that it was "less likely that [the Veteran's] hearing loss and tinnitus are service-connected."  

The Board notes that the 2008 opinion did note a reported pre-service history of complaints of hearing loss, post-service occupational noise exposure, and a post-service history of fighting as reasons why an in-service etiology was considered unlikely.  However, this analysis failed to consider the noted problems in service.  Specifically, the examiner did not make any reference to the increase in severity of hearing loss symptoms which occurred during the three years of active duty.  

As the Veteran had infantry service and an increase in hearing loss symptoms while on active duty, and as there is a noted current hearing loss disability in the right ear and tinnitus, an otolaryngology opinion addressing etiology, which considered these in-service manifestations, was deemed necessary.  Accordingly, the Board, in July 2012, dispatched the claim to a VA otolaryngologist with the Veterans Health Administration (VHA) for an opinion on etiology.  The Board specifically asked that the in-service history be reviewed, to include the marked increase in hearing loss symptoms, and for a VHA otolaryngologist to offer an opinion as to if it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss in the right ear and tinnitus had causal origins in active service.  

An opinion was returned from an otolaryngologist on staff at the VA Medical Center (VAMC) in Miami, Florida.  This doctor reviewed the claims file, and stated that it was at least as likely as not that right-sided hearing loss and tinnitus had causal origins in active service.  With regard to the findings of the 2008 VA examination, the examiner noted that while post-service noise exposure "may have contributed to hearing loss," the contribution of in-service noise exposure could not be discounted.  The examiner specifically referenced the decrease in hearing acuity from 1977 to 1980 and the "significant noise exposure" experienced in service as contributory to a current hearing loss disability in the right ear.  With respect to tinnitus, the examiner stated that such a condition was "commonly associated with sensorineural hearing loss," and, as noted, the examiner linked such a condition with exposure to noise in the military.  The examiner noted that the Veteran, given his family history, might have had a predisposition for hearing loss; however, the causal role played by in-service noise exposure could not be dismissed.  

This opinion is based off a claims file review, and is well-rationalized in its conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that regard, the examiner viewed the entire service treatment history as well as in-service noise exposure, and rendered an opinion that considered the contribution of these factors in light of post-service noise exposure and genetic predisposition.  Essentially, this opinion is the most comprehensive of record, is highly probative, and must be considered favorably in connection with the claims for entitlement to service connection.  Moreover, the 2012 opinion noted the flaws in rationale associated with the 2008 VA opinion, and found that this examination report is not particularly helpful in resolving the appeal.  Simply put, the new opinion indicates that the Veteran experienced noise exposure in service while acting as an Army infantryman, that he had a gradual decline in hearing acuity during that service, and that his current hearing loss in the right ear and tinnitus is, at least in part, a result of that military noise exposure.  Accordingly, the Board concludes that the evidence is supportive of the Veteran's contentions, and that service connection for these disabilities is warranted.  






ORDER

Entitlement to service connection for right ear hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


